--------------------------------------------------------------------------------


Exhibit 10.1


AMENDMENT NO. 1 TO
FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT
AND AMENDMENT TO CREDIT AGREEMENTS


THIS AMENDMENT NO. 1 TO FIRST AMENDED AND RESTATED FORBEARANCE AGREEMENT AND
AMENDMENT TO CREDIT AGREEMENTS (this “Amendment”), is effective as of the 20th
day of April, 2009 (the “Amendment Effective Date”), by and among FRANKLIN
CREDIT MANAGEMENT CORPORATION (“FCMC”), FRANKLIN CREDIT ASSET CORPORATION
(“Franklin Asset”), FRANKLIN CREDIT HOLDING CORPORATION (“Holding”), Flow 2006 F
CORP., FCMC 2006 M CORP., FCMC 2006 K CORP. and THE HUNTINGTON NATIONAL BANK
(“Lender”).  This Amendment amends and modifies a certain First Amended and
Restated Forbearance Agreement and Amendment to Credit Agreements, dated as of
December 19, 2008 (the “Forbearance Agreement”) by and among the parties hereto
and certain other borrowers party to such Forbearance Agreement.  All
capitalized terms not otherwise defined herein shall have the meanings ascribed
to such terms in the Forbearance Agreement.  FCMC, Franklin Asset, Holding, and
each Static Loan Borrower (as defined below) shall be individually an “Amendment
Loan Party” and together the “Amendment Loan Parties.”


WHEREAS, Flow 2006 F Corp., FCMC 2006 M Corp., and FCMC 2006 K Corp. (together,
the “Static Loan Borrowers”), FCMC, certain other borrowers party thereto, and
Lender are parties to that certain Master Credit and Security Agreement, dated
as of October 13, 2004, as the same has been amended, supplemented, restated, or
otherwise modified prior to the date of this Amendment (the “Franklin Master
Agreement”), pursuant to which Lender holds certain outstanding loans evidenced
by (i) a certain Flow 2006 F Corp. note dated December 1, 2006, in the original
principal amount of $19,863,972.93, (ii) a certain FCMC 2006 M Corp. amended and
restated note dated August 30, 2006, in the original principal amount of
$16,183,766.66, and (iii) a certain FCMC 2006 K Corp. amended and restated
promissory note dated August 30, 2006, in the original principal amount of
$14,433,383.90 (collectively, the “Static Loans”);


WHEREAS, the Static Loan Borrowers have defaulted and may continue to default
under the Forbearance Agreement, the Franklin Master Agreement and the
promissory notes and other Loan Documents executed in connection therewith in
respect of (i) their failure to make scheduled principal and interest payments
when due thereunder, and (ii) their failure after the Amendment Effective Date
to make any scheduled principal and interest payments due thereunder as a result
of the cash flow from the Mortgage Loans securing the Static Loans being
insufficient to pay such amounts (collectively the defaults under clauses (i)
and (ii) above shall be referred to as the “Identified Forbearance Defaults”);


WHEREAS, pursuant to the terms of the Forbearance Agreement, Lender has agreed
not to exercise its rights to initiate proceedings to foreclose or otherwise
realize upon the Mortgage Loans securing the Static Loans prior to May 15, 2009,
and the Static Loan Borrowers have requested that Lender extend such forbearance
through and including June 30, 2009;
 
 
 

--------------------------------------------------------------------------------



 
WHEREAS, in connection with the Forbearance Agreement, Franklin Asset, Holding,
and FCMC, among other Affiliates, entered into the Reorganization, in which,
among other things, FCMC became a wholly-owned subsidiary of Holding, and
Franklin Asset became the holder of 100% of the Capital Stock of, among other
Subsidiaries, the Static Loan Borrowers;


WHEREAS, since the Forbearance Effective Date, Franklin Asset, certain other
borrowers party to the Legacy Loan Credit Agreement (as defined below), Lender,
in its capacity as administrative agent and a lender and certain other lenders
party to such Legacy Loan Credit Agreement have entered into a certain Amended
and Restated Credit Agreement dated as of March 31, 2009 (as amended, restated,
supplemented or otherwise modified from time to time, the “Legacy Loan Credit
Agreement”), pursuant to which, among other things, (i) all of the Franklin
Master Term Loans other than the Static Loans were made subject to the Legacy
Loan Credit Agreement and (ii) FCMC was released from its Guaranty of any
obligation under, among other loan documents, the Forbearance Agreement and the
Franklin Master Agreement, and FCMC has requested that Lender clarify that FCMC
has no further obligation under the Forbearance Agreement and the Franklin
Master Agreement.


NOW, THEREFORE, the parties hereto agree as follows:


1.    Extension of Forbearance for the Static Loans.  The first and second
sentences of Section 1(a) of the Forbearance Agreement are deleted in their
entirety and are hereby replaced with the following:


Absent the occurrence and continuance of a Forbearance Default other than an
Identified Forbearance Default, prior to June 30, 2009 (the “Forbearance Date”),
Lender agrees not to initiate collection proceedings or exercise its remedies
under the Loan Documents in respect of any Static Loan against any Loan Party or
any Collateral for such Static Loan or elect to have interest accrue under the
respective Loan Documents at the stated rate applicable after default.


2.    Amendment of Franklin Master Agreement.   As of the Amendment Effective
Date, all references to the “Company” in the Franklin Master Agreement shall
mean Franklin Credit Asset Corporation, and not Franklin Credit Management
Corporation.


3.    Conditions of Effectiveness.  This Amendment shall become effective as of
the Amendment Effective Date, upon satisfaction of all of the following
conditions precedent:


(a)          Lender shall have received execution and delivery of, to the
satisfaction of Lender and its counsel, three (3) duly executed copies of this
Amendment;


(b)          The representations contained in the immediately following
paragraph shall be true and accurate.
 
4.    Representations and Warranties.  Each Amendment Loan Party represents and
warrants to Lender as follows: except in respect of the Identified Forbearance
Defaults, (a) the execution, delivery, and performance of this Amendment by each
Amendment Loan Party has been duly authorized by all requisite corporate or
organizational action on the part of such
 
 
 

--------------------------------------------------------------------------------


 
 
Amendment Loan Party and will not violate any of its organizational documents;
(c) this Amendment has been duly executed and delivered by each Amendment Loan
Party, and each of this Amendment, the Forbearance Agreement, and each other
Loan Document as amended hereby constitutes the legal, valid, and binding
obligation of each Amendment Loan Party, enforceable against such Amendment Loan
Party in accordance with the terms thereof; and (d) no event has occurred and is
continuing, and no condition exists, which would constitute a Forbearance
Default.


5.    Ratification and Reaffirmation.  Each Amendment Loan Party agrees (i) that
all the obligations, indebtedness, and liabilities of each Static Loan Borrower
to Lender under the Forbearance Agreement are the valid and binding obligations
of such Static Loan Borrower; (ii) that the obligations, indebtedness, and
liabilities of each Static Loan Borrower evidenced by each Loan Document
executed and delivered by each Static Loan Borrower is valid and binding without
any present right of offset, claim, defense, or recoupment of any kind and are
hereby ratified and confirmed in all respects; and (iii) that the Liens and
security interests granted to Lender as security for all obligations and
liabilities of each Static Loan Borrower under the Forbearance Agreement and the
other Loan Documents are valid and binding and are hereby ratified and confirmed
in all respects.


6.    Reference to and Effect on the Loan Documents.  Upon the effectiveness of
this Amendment, each reference in the Forbearance Agreement to “Forbearance
Agreement and Amendment to Credit Agreements,” “Forbearance Agreement,”
“Agreement,” the prefix “herein,” “hereof,” or words of similar import, and each
reference in the Loan Documents to the Forbearance Agreement, shall mean and be
a reference to the Forbearance Agreement as amended hereby.  In respect of each
Static Loan Borrower, except to the extent amended or modified hereby, all of
the representations, warranties, terms, covenants, and conditions of the
Forbearance Agreement and the other Loan Documents shall remain as written
originally and in full force and effect in accordance with their respective
terms and are hereby ratified and confirmed, and nothing herein shall affect,
modify, limit, or impair any of the rights and powers which Lender may have
hereunder or thereunder.  Nothing in this Amendment shall constitute a
novation.  The amendments set forth herein shall be limited precisely as
provided for herein, and shall not be deemed to be a waiver of, amendment of,
consent to, or modification of any of Lender’s rights under, or of any other
term or provisions of, the Forbearance Agreement or any other Loan Document, or
of any term or provision of any other instrument referred to therein or herein
or of any transaction or future action which would require the consent of
Lender.


7.    Waiver and Release of All Claims and Defenses; Communications.


(a)           Each Amendment Loan Party, for itself and its respective
successors and assigns, agents, employees, officers, and directors, hereby
forever waive, relinquish, discharge, and release all defenses and Claims of
every kind or nature, whether existing by virtue of state, federal, or local
law, by agreement, or otherwise, against (i) Lender, its successors, assigns,
directors, officers, shareholders, agents, employees, and attorneys, and (ii)
all participants in any Commercial Loans or Advances, such participants’
successors, assigns, directors, officers, shareholders, agents, employees, and
attorneys, (iii) any obligation evidenced by any Credit Agreement, any
promissory note, instrument, or other Loan Document in connection therewith,
 
 
 

--------------------------------------------------------------------------------


 
 
and (iv) any Collateral, in each instance, which any Amendment Loan Party, may
have or may have made at any time up through and including the date of this
Amendment, including without limitation, any affirmative defenses,
counterclaims, setoffs, deductions, or recoupments, by any Amendment Loan
Party.  “Claims” means all debts, demands, actions, causes of action, suits,
dues, sums of money, accounts, bonds, warranties, covenants, contracts,
controversies, promises, agreements, or obligations of any kind, type, or
description, and any other claim or demand of any nature whatsoever, whether
known or unknown, accrued or unaccrued, disputed or undisputed, liquidated of
contingent, in contract, tort, at law, or in equity, which any Amendment Loan
Party, claimed to have, now has, or shall or may have.  The term Claims also
includes all causes of action, liabilities, and rights arising under or by
virtue of any Credit Agreement, promissory note, or other document or any
transaction entered into in connection therewith.  Nothing contained in this
Amendment prevents enforcement of this waiver and release.


(b)           Each party to this Amendment acknowledges and agrees that one
purpose of this Amendment is to facilitate the resolution of the Identified
Forbearance Defaults and that, consistent with such purpose, no part of any oral
or written communications between or among any Amendment Loan Party or Lender
regarding the transactions contemplated in this Amendment, exclusive of this
written Amendment itself (collectively, “Communications”), shall be utilized or
deemed to be admissible as evidence in any litigation involving any party to
this Amendment.  Communications shall be deemed to constitute “compromise
negotiations,” and not to constitute evidence that is “discoverable,” as those
phrases are used in the Federal Rules of Evidence and any applicable state rules
of evidence, and no Communications shall be deemed to constitute evidence that
is otherwise admissible for any other purpose.


(c)           The release and communication provisions provided by paragraphs
(a) and (b) of this Section, shall survive and continue in full force and effect
notwithstanding the occurrence of a Forbearance Default under the terms of this
Amendment or the termination of this Amendment.


8.    No Waiver.  Nothing in this Amendment shall be construed to waive, modify,
or cure any default or Event of Default or Forbearance Default (other than the
Identified Forbearance Defaults) that exist that exists or may exist under the
Forbearance Agreement or other Loan Document.


9.    Waiver of Right to Trial by Jury.  EACH PARTY TO THIS AMENDMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION (1) ARISING UNDER THIS AMENDMENT OR ANY LOAN DOCUMENT, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT,
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE, AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 
 

--------------------------------------------------------------------------------


 

 
10.    Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be an original, and all of which
together will constitute one and the same instrument.  Receipt by Lender of a
facsimile copy of an executed signature page hereof will constitute receipt by
Lender of an executed counterpart of this Amendment.


11.    Costs and Expenses.  Each Amendment Loan Party agrees to pay on demand
all costs and expenses of Lender in connection with the preparation,
reproduction, execution, and delivery of this Amendment and all other Loan
Documents entered into in connection herewith, including the reasonable fees and
out-of-pocket expenses of Lender’s counsel with respect thereto.


12.    Further Assurances.  Each Amendment Loan Party agrees to execute and
deliver such additional documents, instruments, and agreements reasonably
requested by Lender as may be reasonably necessary or appropriate to effectuate
the purposes of this Amendment.


13.    Governing Law.  This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Ohio.


14.    Headings.  Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.


15.    Patriot Act Notice.  Lender hereby notifies each Amendment Loan Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub.L.
10756, signed into law October 26, 2001) (the “Act”), it is required to obtain,
verify, and record information that identifies each party hereto, which
information includes the name and address of each Amendment Loan Party and other
information that will allow Lender to identify each such party in accordance
with the Act.




[Signature page follows.]
 

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands as of the
Amendment Effective Date.




            AMENDMENT LOAN PARTIES:
 
            FRANKLIN CREDIT ASSET CORPORATION
 
            By:  /s/ Alexander Gordon
Jardin                                                                      
            Name: Alexander Gordon Jardin
            Title: Chief Executive Officer


            Address for Notices:


            101 Hudson St., 25th Floor
            Jersey City, New Jersey  07302
            Fax: (201) 604-4400
            Attention:  General Counsel


            FRANKLIN CREDIT MANAGEMENT CORPORATION
 
            By:  /s/ Alexander Gordon Jardin
            Name:  Alexander Gordon Jardin
            Title:    Chief Executive Officer


            Address for Notices:


            Same as above


            FRANKLIN CREDIT HOLDING CORPORATION
 
            By:  /s/ Alexander Gordon Jardin
            Name:  Alexander Gordon Jardin
            Title:    Chief Executive Officer


            Address for Notices:


            Same as above
 

 
 

--------------------------------------------------------------------------------

 



            FLOW 2006 F CORP.
 
            By:  /s/ Alexander Gordon Jardin
            Name: Alexander Gordon Jardin
            Title: Chief Executive Officer


            Address for Notices:


            Same as above




            FCMC 2006 M CORP.
 
            By:  /s/ Alexander Gordon Jardin
            Name: Alexander Gordon Jardin
            Title: Chief Executive Officer


            Address for Notices:


            Same as above




            FCMC 2006 K CORP.
 
            By:  /s/ Alexander Gordon Jardin
            Name: Alexander Gordon Jardin
            Title: Chief Executive Officer


            Address for Notices:


            Same as above
 



 
 

--------------------------------------------------------------------------------

 
 

 
            LENDER:


            THE HUNTINGTON NATIONAL BANK
 
            By: /s/ Alan D. Seitz
            Name: Alan D. Seitz
            Title:   Senior Vice President


            Address for Notices:
 
            2361 Morse Road
            NC3W67
            Columbus, Ohio 43229
            Attn: Special Assets
            Telephone No.:  (614) 480-5355
            Telecopier No.:  (614) 480-3795


            With a copy to:
 
            Porter Wright Morris & Arthur LLP
            41 South High Street
            Columbus, Ohio 43215
            Attn:  Timothy E. Grady, Esq.
            Telecopier No.:  (614) 227-2105
            Telephone No.:  (614) 227-2100


 
 
 
 

 